                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OKLAHOMA

COURTNEY GROGAN, Successor Trustee of
the Joe C. Cole Revocable Living Trust,
under trust agreement Dated March 28,
2002,
and
ATKINSON, HASKINS, NELLIS, BRITTINGHAM,
GLASS & FIASCO, an Oklahoma Professional
Corporation,

                 Appellants,

vs.                                            Case No. 19-CV-248-TCK-FHM

Miranda Kristin Renfrow,                       Appeal from: Adv. Case No. 17-01027-R
                                               U.S. Bankruptcy Court N.D. Oklahoma
                 Appellee.                     Honorable Judge Dana Rasure

                                 OPINION AND ORDER

      Plaintiff/Appellee’s Unopposed Motion for Enlargement of Briefing Page

Limitation, [Dkt. 33], is GRANTED.

      Appellee is permitted to file a Response Brief not to exceed forty (40) pages.

      SO ORDERED this 18th day of September, 2019
